Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions (I-III) is required under 35 U.S.C. 121.
Additionally, this application contains claims directed to the following patentably distinct species II.a-II.e. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 and 10-12 are generic to Invention II and claims 3-9 and 13.

Invention I. Claim 1, drawn to a motor vehicle that operates each of a  plurality of vehicle accessories in a first operating mode or in a second operating mode in response to detection of a first or second vehicle operating condition, classified in in page 33 of the specification.

Invention II. Claims 2-13, drawn to a motor vehicle that operates each of a plurality of vehicle accessories in an individually selected operating mode in response to detection of the vehicle's operating conditions, classified in page 2 of the specification.
Species II.a. Claims 3-4, drawn to operating conditions directed to a battery state, classified in page 35 of the specification.
Species II.b. Claims 5-6, drawn to operating conditions directed to an available travelable range, classified in page 35 of the specification.
Species II.c. Claim 7, drawn to operating conditions directed to the vehicle’s level of autonomy, classified in page 16 of the specification.
Species II.d. Claims 8-9, drawn to operating conditions directed to the location of a recharge facility, classified in page 30 of the specification.
Species II.e. Claim 13, drawn to operating conditions directed to power consumption and power generation, classified in page 31 of the specification.

III. Claims 14-20, drawn to a power management method that creates a database for vehicle system power requirements, classified in page 28 of the specification.

For clarity, applicant must elect one of the following inventions (and a species if electing Invention II):
Invention I: claim 1
Invention II, Species II.a: claims 2, 10-12, and 3-4
Invention II, Species II.b: claims 2, 10-12, and 5-6
Invention II, Species II.c: claims 2, 10-12, and 7
Invention II, Species II.d: claims 2, 10-12, and 8-9
Invention II, Species II.e: claims 2, 10-12, and 13
Invention III: claims 14-20

The inventions are independent or distinct, each from the other because of the following reasons.
Regarding Inventions I and II:
Inventions I and II are directed to related Products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed recite limitations that are not capable of use together: Invention I recites a power management system that controls power for all vehicle accessories in a first operating mode or a second operating mode based on traffic delays whereas Invention II recites a power management system that controls power for individual vehicle accessories based on a first and second data set. Furthermore, the inventions as claimed do not encompass overlapping subject matter. That is, the inventions do not overlap in scope, i.e. are mutually exclusive: Invention I recites a power management system that controls power for all vehicle accessories in a first operating mode or a second operating mode based on traffic delays whereas Invention II recites a power management system that controls power for individual vehicle accessories based on a first and second data set, in response to a vehicle’s operating conditions, where the function and basis of the functions do not overlap in scope. Finally there is nothing of record to show them to be obvious variants. 

Regarding Inventions I and III:
Inventions I and III are directed to related Products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed recite limitations that are not capable of use together: Invention I recites a power management system that controls power for all vehicle accessories in a first operating mode or a second operating mode based on traffic delays whereas Invention III recites a power management system that controls power supplied to individual vehicle systems in accordance with a priority ranking. Furthermore, the inventions as claimed do not encompass overlapping subject matter. That is, the inventions do not overlap in scope, i.e. are mutually exclusive: Invention I recites a power management system that controls power for all vehicle accessories in a first operating mode or a second operating mode based on traffic delays whereas Invention III recites a power management system that controls power supplied to individual vehicle systems in accordance with a priority ranking, where the function and basis of the functions do not overlap in scope. Finally there is nothing of record to show them to be obvious variants. 

Regarding Inventions II and III:
Inventions II and III are directed to a related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed recite limitations that are not capable of use together: Invention II recites a power management system that controls power for individual vehicle accessories based on a first and second data set whereas Invention III recites a power management system that controls power supplied to individual vehicle systems in accordance with a priority ranking. Furthermore, the inventions as claimed do not encompass overlapping subject matter. That is, the inventions do not overlap in scope, i.e. are mutually exclusive: Invention II recites a power management system that controls power for individual vehicle accessories based on a first and second data set, in response to a vehicle’s operating conditions whereas Invention III recites a power management system that controls power supplied to individual vehicle systems in accordance with a priority ranking, where the function and basis of the functions do not overlap in scope. Finally there is nothing of record to show them to be obvious variants. 

Regarding Species II.a-II.e:
The species are independent or distinct because the species are directed to mutually exclusive vehicle operating conditions. The specification does not disclose an embodiment that accounts for all of the claimed features in combination. In addition, these species are not obvious variants of each other based on the current record. Therefore, the claims outlined above are interpreted as separate species.

Restriction and an election of species for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
MPEP §808.02 states:

“...the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:...

A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together”.


As the inventions I-III and species II.a-II.e recite mutually exclusive features and functions, a search for one feature would not likely result in finding prior art for the other inventions and would require different search queries for each invention/species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined if Invention II is elected even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

As the restriction is of a complex nature, no phone call was made to the attorney to request an oral election to the above restriction requirement. (See MPEP §812.01)

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668